Title: From Thomas Jefferson to Thomas Mann Randolph, 26 October 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington Oct. 26. 07
                        
                        Every thing from Europe for some time past being interesting, I have sent you some of the Public Advertisers,
                            which at times seems to be the best paper we have for foreign intelligence as well as sound domestic discussions. at
                            present we have nothing from Europe. the two houses have assembled earlier than usual. there was a quorum of the H. of R.
                            here on Saturday. Macon is sick and absent. Varnum is most talked of for the chair. a great many candidates for the
                            clerkship. the members, as far as I can judge are extremely disposed for peace: and as there is no doubt Gr. Br. will
                            disavow the act of the Leopard, I am inclined to believe they will be more disposed to combat her practice of impressment
                            by a non-importation law than by arms. I am at the same time not without all hope she may relinquish the pretension to
                            impressment on our agreeing not to employ her seamen, which it is our interest to agree to. if we resort to
                            non-importation, it will end in war & give her the choice of the moment of declaring it. altho’ I think it well that our
                            constituents should know what is probable, yet I must not be quoted. you will be free however to mention these as your own
                            opinions or as what you collect from your correspondence. mr Burwell tells me Martha & Anne were indisposed as he
                            passed. I hope this will find them better. remember me to them & all affectionately, & be assured of my constant
                            & sincere friendship.
                        
                            Th: Jefferson
                            
                        
                    